Citation Nr: 0808848	
Decision Date: 03/17/08    Archive Date: 04/03/08

DOCKET NO.  05-31 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an effective date earlier than August 24, 
2004, for the grant of service connection for invasive 
adenocarcinoma of the prostate, status post radical 
retropubic prostatectomy with bilateral lymph node 
dissection, claimed as prostate cancer.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Roth, Associate Counsel




INTRODUCTION

The veteran had active service from September 1968 to 
September 1970.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from the Department of Veterans Affairs (VA), 
Regional Office (RO) in Nashville, Tennessee.


FINDINGS OF FACT

1.  The veteran served in the Republic of Vietnam during the 
Vietnam era and separated from active duty in September 1970.  

2.  His initial claim seeking service connection for prostate 
cancer was received on August 24, 2004, more than one year 
after the effective date of liberalizing legislation 
authorizing presumptive service connection for prostate 
cancer in Vietnam veterans based on exposure to herbicides.

3.  Service connection for prostate cancer was granted in a 
December 2004 rating decision and an effective date of August 
24, 2004, was established. 

4.  The record does not show that there was an informal 
claim, formal claim, or written intent to file a claim for 
service connection for prostate cancer prior to the veteran's 
claim filed on August 24, 2004.


CONCLUSION OF LAW

The criteria for an effective date earlier than August 24, 
2004, for the grant of service connection for invasive 
adenocarcinoma of the prostate, status post radical 
retropubic prostatectomy with bilateral lymph node 
dissection, claimed as prostate cancer have not been met.  38 
U.S.C.A. §§ 5101(a), 5103(a), 5103A, 5107, 5110 (West 2002); 
38 C.F.R. §§ 3.1(p), 3.114, 3.151, 3.157, 3.155, 3.400, 3.816 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is entitled to an effective date 
earlier than August 24, 2004, for the grant of service 
connection for prostate cancer because the evidence shows he 
was diagnosed and treated for that condition in 2002.

Except as otherwise provided by law, the effective date of an 
award based on an original claim shall be fixed in accordance 
with the facts found, but shall not be earlier than the date 
of receipt of application therefor.  38 U.S.C.A. § 5110(a) 
(West 2002).  This statutory provision is implemented by a 
regulation which provides that the effective date for 
disability compensation will be the date of receipt of the 
claim or the date the entitlement arose, whichever is later.  
38 C.F.R. § 3.400 (2007).  

With respect to claims governing effective dates for service 
connection for diseases presumed to have been caused by 
herbicide or Agent Orange exposure, VA has issued a special 
regulation to implement orders of a United States District 
Court in the class action of Nehmer v. United States 
Department of Veteran's Affairs.  See 38 C.F.R. § 3.816 
(2007); see also Nehmer v. United States Veterans 
Administration, 712 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer 
I);  Nehmer v. United States Veterans Administration, 32 F. 
Supp. 2d. 1175 (N.D. Cal. 1999) (Nehmer II);  Nehmer v. 
Veterans Administration of the Government of the United 
States, 284 F.3d 1158 (9th Cir. 2002) (Nehmer III).

Specifically, a Nehmer class member is a Vietnam veteran who 
has a covered herbicide disease.  See 38 C.F.R. § 3.816(b)(1) 
(2007).  Covered herbicide diseases include prostate cancer.  
38 C.F.R. §§  3.816(b)(2), 3.309(e) (2007).  Under 38 C.F.R. 
§ 3.816, there is a limited exception to the statutory 
provisions governing the assignment of effective dates for 
Vietnam veterans who have a covered herbicide disease.  See 
38 C.F.R. § 3.816.   

The veteran's DD Form 214 indicates that he served in the 
Republic of Vietnam during the Vietnam era.  He was 
discharged from active duty in September 1970 and has been 
diagnosed with prostate cancer.  Therefore, he is a "Nehmer 
class member" within the meaning of 38 C.F.R. § 3.816(b)(1) 
and has a "covered herbicide disease" (i.e., prostate cancer) 
within the meaning of 38 C.F.R. § 3.816(b)(2).  However, the 
assignment of an earlier effective date under 38 C.F.R. 
§ 3.816 is not warranted here, for the reasons discussed 
below.

In the present case, the veteran was not denied compensation 
for prostate cancer between September 25, 1985, and May 3, 
1989.  Likewise, he did not submit a claim for prostate 
cancer between May 3, 1989, and November 7, 1996, the 
effective date for the regulation which added prostate cancer 
as a disease presumptively due to in-service exposure to 
herbicides.  See 61 Fed. Reg. 57586-57589 (effective Nov. 7, 
1996); Nehmer v. United States Veterans Administration, 284 
F.3d 1158, 1161 (9th Cir. 2002); 38 C.F.R. § 3.309(e).  Nor 
did he submit a claim of service connection for prostate 
cancer within one year of his separation from service in 
September 1970.  Therefore, he did not meet the requirements 
of 38 C.F.R. § 8.16.

When the requirements under 38 C.F.R. § 3.816(c)(1) and 
38 C.F.R. § 3.816(c)(2) have not been met, as is the case 
here, the effective date of the award shall be determined in 
accordance with 38 C.F.R. §§ 3.114 and 3.400.  See 38 C.F.R. 
§ 3.816(c)(4).  The provisions of 38 C.F.R. § 3.114, 
implementing 38 U.S.C.A. § 5110(g), state in pertinent part:

Where compensation is awarded or 
increased pursuant to a liberalizing law, 
the effective date of such award or 
increase shall be fixed in accordance 
with the facts found, but shall not be 
earlier than the effective date of the 
act or administrative issue. 

If a claim is reviewed on the initiative of VA within one 
year from the effective date of a liberalizing regulation, or 
at the request of the claimant received within one year from 
that date, benefits may be authorized from the effective date 
of the liberalizing provisions.  38 C.F.R. § 3.114(a)(1) 
(2007).

If a claim is reviewed on the initiative of VA more than one 
year from the effective date of a liberalizing regulation, 
benefits may be authorized for a period of 1 year prior to 
the date of the administrative determination of entitlement.  
38 C.F.R. § 3.114(a)(2) (2007).

If a claimant requests review of his claim more than one year 
from the effective date of the liberalizing regulation, 
benefits may be authorized only for a period of one year 
prior to the date of receipt of such request.  38 C.F.R. § 
3.114(a)(3) (2007).

In this regard, the Agent Orange Act of 1991, Public Law No. 
102-4 (codified at 38 U.S.C.A. § 1116 and effective on 
February 6, 1991) liberalized the requirements for a grant of 
service connection in specific cases.  The Agent Orange Act, 
in effect, liberalized the law and created a presumption of 
service connection for veterans exposed to certain herbicides 
who developed diseases many years after service.  As stated 
above, that presumption was extended to prostate cancer 
effective November 7, 1996.

However, the Board finds that an earlier effective date is 
not warranted under 38 C.F.R. § 3.114.  In McCay v. Brown, 
106 F.3d 1577, 1580 (Fed. Cir. 1997), the Federal Circuit 
discussed the application of 38 U.S.C.A. § 5110(g) and 38 
C.F.R. § 3.114.  The Federal Circuit stated, "the statutory 
authority to grant benefits one year prior to 'the date of 
the claim or administrative determination of entitlement' can 
only refer to those cases in which the veteran had previously 
filed a claim which had been decided against the veteran."  
Id. at 1580 (emphasis added).  

The Federal Circuit further noted that the purpose of 
§ 5110(g) was to provide a one-year grace period, such as 
that allowed after service discharge or death, following the 
enactment of liberalizing laws for potential beneficiaries 
who would otherwise be penalized by not filing prompt post-
enactment claims.  Id. 

Similarly, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the 
Court noted that when there has been an intervening 
liberalization of law that creates a new basis of entitlement 
to a benefit, an otherwise previously and finally denied 
claim may be readjudicated de novo on the same factual basis 
as the previously denied claim, and that the authority for 
such readjudication is 38 U.S.C. § 5110(g) and its 
implementing regulation, 38 C.F.R § 3.114.  Id. at 5 (citing 
Spencer v. Brown, 4 Vet. App. 283 (1993), aff'd, 17 F.3d 368 
(Fed. Cir. 1994)) (emphasis added).

Given the foregoing, 38 C.F.R. § 3.114 only applies in cases 
in which the claim was denied prior to the issuance of the 
liberalizing law or VA issue.  In this case, a previous claim 
for prostate cancer was not denied prior to the veteran's 
filing of his claim in August 2004.  Accordingly, an earlier 
effective date is not warranted pursuant to 38 C.F.R. § 
3.114.

Next, 38 C.F.R. § 3.400 provides that where the claim is 
received more than one year following service separation, as 
here, the effective date of an award is the date of receipt 
of the claim, or the date entitlement arose, whichever is 
later.

The effective date of an award of service connection is based 
upon a variety of factors, including date of claim, date 
entitlement is shown, and finality of prior decisions.  The 
date of entitlement to an award of service connection will be 
the day following separation from active service or the date 
entitlement arose if the claim is received within one year 
after separation from service; otherwise, it will be the date 
of receipt of the claim, or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(b)(2)(i) (2007).  

As previously stated, the veteran failed to submit a claim of 
entitlement to service connection for prostate cancer within 
one year from his separation from active duty.  Therefore, 
assignment of an effective date back to the day following 
discharge is not warranted.  Instead, the appropriate 
effective date is the date of receipt of claim or the date 
entitlement arose, whichever is later. 38 U.S.C.A. § 5110(a); 
38 C.F.R. § 3.400(b)(2).

A specific claim in the form prescribed by the Secretary is 
necessary for disability benefits to be paid to any 
individual under the laws administered by VA.  38 U.S.C.A. § 
5101(a) (2002); 38 C.F.R. § 3.151 (2007).  A claim is a 
formal or informal communication, in writing, requesting a 
determination of entitlement or evidencing a belief in 
entitlement, to a benefit.  38 C.F.R. § 3.1(p) (2006).

Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year after 
the date it was sent to the claimant, it will be considered 
filed as of the date of receipt of the informal claim. 38 
C.F.R. § 3.155 (2007).  See Norris v. West, 12 Vet. App. 413, 
421 (1999) (distinguishing between an original claim and a 
claim for increased rating, the latter of which may be 
initiated by a medical examination or hospitalization under 
38 C.F.R. § 3.157).

Here, the RO received the veteran's application for 
compensation for prostate cancer on August 24, 2004.  Thus, 
that date serves as the date of claim.  Although the evidence 
of record indicates that he received a diagnosis of prostate 
cancer in July 2002 and underwent a bilateral pelvic lymph 
node dissection and radical retropubic prostatectomy also in 
2002, under 38 C.F.R.§ 3.400(b)(2)(i), the effective date of 
receipt of the claim or the date entitlement arose, whichever 
is later.  38 C.F.R. § 3.400(b)(2)(i) (2007)(emphasis added).  

The Board notes that the date of onset is not required in 
order to conclude that the August 24, 2004, the date selected 
by the RO, is the earliest possible effective date.  The 
reason for this is that, even if the entitlement arose prior 
to August 24, 2004, the date of claim would be the later of 
the two, and hence the correct effective date as provided by 
38 C.F.R. § 3.400(b)(2).  

The Board has also considered whether any evidence of record 
prior to August 24, 2004, could serve as an informal claim in 
order to entitle the veteran to an earlier effective date.  
In this regard, any communication or action, indicating an 
intent to apply for one or more benefits under the laws 
administered by VA, from a claimant, his or her duly 
authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim.  Such informal 
claim must identify the benefit sought. 38 C.F.R. § 3.155 
(2007).

After reviewing the record, the Board concludes that there is 
no document submitted prior to August 24, 2004, indicating an 
intent to pursue a claim of entitlement to service connection 
for prostate cancer.

It is further noted that, under 38 C.F.R. § 3.157, a report 
of examination or hospitalization will be accepted as an 
informal claim for benefits.  However, the provisions of 38 
C.F.R. § 3.157 only apply once a formal claim for 
compensation or pension has been allowed or compensation 
disallowed because the disability is not compensable.  

Here, the veteran's August 2004 claim was not pre-dated by an 
adjudication of the type cited in 38 C.F.R. § 3.157(b), and, 
as such, that regulation does not afford a basis for finding 
that his claim, be it formal or informal, of entitlement to 
service connection for diabetes mellitus.  38 C.F.R. § 3.157; 
Crawford v. Brown, 5 Vet. App. 33 (1993).  

In making the above determinations, the Board has considered 
the veteran's statements regarding the onset of his prostate 
cancer.  In rendering a decision on appeal, the Board must 
analyze the credibility and probative value of the evidence, 
account for the evidence which it finds to be persuasive or 
unpersuasive, and provide the reasons for its rejection of 
any material evidence favorable to the claimant.  See 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. 
Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

The Board finds that the veteran's statements are probative 
of the determination of the date of onset for his prostate 
cancer.  However, it is the receipt of the claim for service 
connection that is dispositive here.

In sum, the presently-assigned effective date of August 24, 
2004, is appropriate and there is no basis for an award of 
service connection for prostate cancer prior to that date.  
As the preponderance of the evidence is against the claim, 
the benefit of the doubt rule is not applicable.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-
56 (1990).

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

The veteran's earlier effective date claim arises from his 
disagreement with the initial evaluation following the grant 
of service connection.  Courts have held that once service 
connection is granted the claim is substantiated, additional 
notice is not required and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  
Therefore, no further notice is needed under VCAA.

As to VA's duty to assist, VA has associated with the claims 
folder the veteran's private treatment records, and in 
October 2004, he was afforded formal VA examinations. The 
Board finds that no additional assistance is required to 
fulfill VA's duty to assist. Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001). 


ORDER

An effective date earlier than August 24, 2004 for the grant 
of service connection for invasive adenocarcinoma of the 
prostate, status post radical retropubic prostatectomy with 
bilateral lymph node dissection, claimed as prostate cancer 
is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


